UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
IN RE

JACOB JOSEPH                                               CHAPTER 7
FKA OOTHUPPAN CHERUTHARAYIL
AND JOLLY JACOB,                                           CASE NO. 18-23901 (RDD)


                       DEBTORS.


                   ORDER PURSUANT TO 11 U.S.C. § 362(d)
        MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. § 362(a)

       Upon the motion, dated February 5, 2019 (the “Motion”), of Selene Finance LP as

Servicer for MTGLQ Investors, L.P. (with any subsequent successor or assign, the “Movant”),

for an order, pursuant to section 362 (d) of title 11 of the United States Code (the “Bankruptcy

Code”) vacating the automatic stay imposed in this case by section 362(a) of the Bankruptcy

Code as to the Movant’s interests in 16 Kennedy Drive, West Haverstraw, NY 10993 (the

“Property”) to allow the Movant’s enforcement of its rights in, and remedies in and to, the

Property; and due and proper notice of the Motion having been made on all necessary parties;

and the Court having held a hearing on the Motion on April 25, 2019; and there being no

objections to the requested relief; and upon all of the proceedings had before the Court; and after

due deliberation and sufficient cause appearing, it is hereby

       ORDERED that the Motion is granted as provided herein; and it is further

       ORDERED that the automatic stay imposed in this case by section 362(a) of the

Bankruptcy Code is vacated under section 362(d)(1) and (2) of the Bankruptcy Code as to the

Movant’s interests in the Property to allow the Movant’s enforcement of its rights in, and

remedies in and to, the Property under applicable non-bankruptcy law, including, without

limitation, loss mitigation, foreclosure and eviction proceedings; and it is further
                                                  1
       ORDERED that the Movant shall promptly report and turn over to the chapter 7 trustee

any surplus proceeds of the Property.

Dated: White Plains, New York
       April 30, 2019

                                           /s/ Robert D. Drain____________
                                           United States Bankruptcy Judge




                                              2
